Case 5:20-cv-05104-PKH Document 67                  Filed 01/22/21 Page 1 of 6 PageID #: 994




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


BRET A. BIELEMA                                                                        PLAINTIFF
 v.
THE RAZORBACK FOUNDATION, INC.                                                       DEFENDANT


                                         5:20-cv-05104-PKH


THE RAZORBACK FOUNDATION, INC.                                         COUNTER-PLAINTIFF


v.


BRET A. BIELEMA and
NEIL CORNRICH                                                     COUNTER-DEFENDANTS


     JOINT RESPONSE TO MOTION FOR LEAVE TO FILE A MOTION FOR LEAVE
     TO FILE AMENDED COUNTERCLAIM AND BRIEF IN SUPPORT UNDER SEAL

     For their joint response to the motion filed by the Razorback Foundation, Inc. (“Foundation”)

for leave to file an amended counterclaim and brief in support under seal, Bret Bielema and Neil

Cornrich (“Bielema and Cornrich”) state:

      1. Rule 5.2(d) of the Federal Rules of Civil Procedure allows a Court to order that a filing be

         made under seal. In this case, the Court has entered a Protective Order that includes an

         agreed upon procedure for contesting the designation of documents by a party or a non-

         party as “Confidential” that includes a “meet and confer” obligation on counsel for the

         party contesting a “Confidential” designation. The relevant section of the Protective Order

         says:

                                                                                                   1
Case 5:20-cv-05104-PKH Document 67               Filed 01/22/21 Page 2 of 6 PageID #: 995




          A party or nonparty receiving designated information may challenge the
          designation of that information as confidential and subject to this protective
          order. Any challenge must be made by written request to the designating
          party or nonparty and must specifically identify the designated information
          challenged and the basis for the challenge. If the dispute cannot be resolved
          after conferring in good faith as required by the Court’s scheduling order,
          the receiving party may move for appropriate relief, or the receiving nonparty
          may intervene and move for appropriate relief. Challenged designated
          information will remain subject to the protective order during the pendency
          of any challenge, and if necessary during subsequent resolution of the
          challenge by the Court. (emphasis added).


  2. The sole basis for the Foundation’s motion for leave to file pleadings under seal is its intent

     to include in its amended counterclaim references to certain documents produced by the

     New England Patriots (“Patriots”) and designated as “Confidential.” The Foundation has

     gone on record asserting that these documents do not qualify for confidential treatment

     under the terms of the Protective Order. Rather than follow the procedures for contesting

     the Patriots’ designation of these documents as “Confidential,” including the “meet and

     confer” requirement, the Foundation has bypassed that procedure and filed the pending

     motion. The Foundation sent its proposed amended counterclaim to the undersigned

     counsel one hour and forty-nine minutes before the deadline the Foundation set for us to

     inform the Foundation whether we would consent to the filing of the amended complaint.

     Had we been given more notice, we would have initiated a discussion with opposing

     counsel about the concerns expressed in this response.

  3. As noted above, we have seen the proposed amended counterclaim. As the Court will learn

     if it grants the Foundation’s motion, there is nothing in the proposed amendment that is

                                                                                                  2
Case 5:20-cv-05104-PKH Document 67                 Filed 01/22/21 Page 3 of 6 PageID #: 996




       necessary to plead. None of the proposed additional language adds anything to the

       Foundation’s claims for relief. Furthermore, none of the proposed new language alleges or

       suggests any additional wrongdoing by Bielema or Cornrich. In short, the proposed

       amendment has no legitimate purpose. There is no need for the Foundation to amend its

       counterclaim, and its intent to do so is not based on any purpose Rule 15 was intended to

       advance.1

    4. As the Foundation has pointed out in a previous filing, Rule 8 of the Federal Rules of Civil

       Procedure requires “notice pleading” – a “short and plain statement of the facts.” Brief in

       Support of Motion to Dismiss, No. 13, p. 2. The Foundation’s counterclaim went far

       beyond the “notice pleading” that Rule 8 requires. Nothing in its proposed counterclaim

       advances the objective of preparing this case for trial.2

    5. As evidenced by the gratuitous statement in its motion that the Patriots were part of a

       “scheme to place Bielema in a low paying position,” the Foundation’s eagerness to file an

       amended complaint is based on a desire to draw more media attention to this case and use

       innocent third parties as leverage – not because it’s necessary or even helpful in preparing

       this case for trial. Bret Bielema and Neil Cornrich are not the only ones aggrieved by the

       Foundation’s tactics. Just last week, the Patriots’ counsel plainly expressed his displeasure

       with these tactics in a strongly worded letter to the Foundation’s counsel:


1 Worse yet, the Foundation’s rush to judgment based on its reading of a few third-party e-mails
has once again eclipsed its duty to first make a reasonable inquiry. Should the Court grant leave
to file the motion to amend under seal, Bielema and Cornrich reserve all substantive objections
to the proposed amendment.
2[Counsel] should not engage in “gamesmanship . . . as a means to prepare this case for fair trial
on what appear to be relatively straightforward legal claims.” Order and Opinion, No. 59, p. 23.

                                                                                                    3
Case 5:20-cv-05104-PKH Document 67                Filed 01/22/21 Page 4 of 6 PageID #: 997




               “[Your position] is based on a gross misinterpretation of documents the
               Patriots produced. The Patriots paid Mr. Bielema a fair and reasonable sum
               for this work and undoubtedly could have offered him substantially less for
               the work he performed. A fair reading of the documents that we provided
               confirms this. . . . It is obvious that what the Foundation is really doing is
               seeking improper leverage in a simple breach of contract dispute with a
               former coach. . . . As this matter proceeds, you also should consider how it
               might appear to others for the Foundation to be asserting frivolous claims
               against and harassing a professional football team for simply providing an
               opportunity to a fired college football coach.”

Letter to Marshall Ney from Brandon Bigelow, (Seyfarth Shaw) January 16, 2021.


   Recognizing that the Court has broad discretion under Rule 5.2(d) to order that a pleading be

redacted or filed under seal, Bielema and Cornrich respectfully submit that the Foundation has

bypassed the proper starting point for the process of deciding whether this motion should be

granted. Bielema and Cornrich request that the Court order the Foundation to first follow the

procedures set forth in the Protective Order that were intended to encourage the resolution of

disagreements about “confidential” designations. By doing so, the Foundation and the Patriots may

reach an agreement that makes it unnecessary for any pleading, or portion thereof, to be filed under

seal.

                                  Respectfully submitted,

                                  By: /s/ Thomas A. Mars                  .
                                     Thomas A. Mars, AR Bar 86115
                                     MARS LAW FIRM, P.A.
                                     5500 Pinnacle Point Drive, Suite 202
                                      Rogers, AR 72758
                                      Phone: (479) 381-5535
                                      tom@mars-law.com
                                                                                                  4
Case 5:20-cv-05104-PKH Document 67      Filed 01/22/21 Page 5 of 6 PageID #: 998




                             John C. Everett, AR Bar 70022
                             EVERETT LAW FIRM
                             P.O. Box 1460
                             12217 W. Hwy. 62
                             Farmington, AR 72730-1460
                             Phone: (479) 267-0292
                             john@everettfirm.com


                             John E. Tull III, AR Bar 84150
                             QUATTLEBAUM, GROOMS & TULL PLLC
                             111 Center St., Suite 1900
                             Little Rock, AR 72201
                             Phone: (501) 379-1705
                             jtull@qgtlaw.com


                             Ryan K. Culpepper, AR Bar 2012093
                             CULPEPPER LAW FIRM, PLLC
                             P.O. Box 70
                             Hot Springs, AR 71902
                             Phone: (501) 760-0500
                             ryan@theculpepperfirm.com


                             R. Craig Wood
                             Benjamin P. Abel
                                (admitted pro hac vice)
                             McGUIRE WOODS LLP
                             Court Square Building
                             652 Peter Jefferson Parkway, Suite 350
                             Charlottesville, VA 22911
                             Phone: (434) 977-2558
                             cwood@mcguirewoods.com
                             babel@mcguirewoods.com

                 Counsel for Plaintiff/Counter-Defendant Bret Bielema




                                                                               5
Case 5:20-cv-05104-PKH Document 67      Filed 01/22/21 Page 6 of 6 PageID #: 999




                             /s/ Richard N. Watts
                             Richard N. Watts AR Bar 82174
                             Watts, Donovan, Tilley & Carson, P.A.
                             2120 Riverfront Dr., Suite 275
                             Little Rock, AR 72202
                             Phone: (501) 372-1406
                             richard.watts@wdtc.law

                  Counsel for Counter-Defendant Neil Cornrich




                                                                               6
